 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:19-MJ-103-EFB
12                                Plaintiff,            STIPULATION FOR EXTENSION OF TIME FOR
                                                        PRELIMINARY HEARING PURSUANT TO RULE
13                          v.                          5.1(d) AND EXCLUSION OF TIME
14   EDGAR MUNGUIA (a/k/a Gildardo Barrios)             DATE: July 26, 2019
     MARISA MUNGUIA                                     TIME: 2:00 p.m.
15   MARIA DOLORES BARRIOS-ALVAREZ                      COURT: Hon. Carolyn K. Delaney
16   JOSEVAN ARIAS
     IVAN CORVERA-BENITEZ
17   ANTONIO SOTO-PEREZ
     ELMER RODRIGUEZ-COLIO,
18
                                 Defendants.
19

20

21          Plaintiff United States of America, by and through its attorney of record, Assistant United States

22 Attorney James R. Conolly, and defendants Edgar MUNGUIA (a/k/a Gildardo Barrios), Marisa

23 MUNGUIA, and Antonio SOTO-PEREZ, individually and by and through their counsel of record, Lexi

24 Negin, Mary Ann Bird, and Etan Zaitsu, respectively, hereby stipulate as follows:

25          1.      The Complaint in this case was filed on July 3, 2019, and defendants first appeared

26 before a judicial officer of the Court in which the charges in this case were pending on July 12, 2019.

27 The court set a preliminary hearing date of July 26, 2019. The other four defendants charged in the

28 Complaint, listed in the caption above, have not yet appeared in this case, and therefore no preliminary

      STIPULATION                                        1
 1 hearings have been set with respect to those defendants.

 2          2.      By this stipulation, the parties who have appeared in this case jointly move for an

 3 extension of time of the preliminary hearing date to September 18, 2019, at 2:00 p.m., before the duty

 4 Magistrate Judge, pursuant to Rule 5.1(d) of the Federal Rules of Criminal Procedure. The parties

 5 stipulate that the delay is required to allow the defense reasonable time for preparation, and for the

 6 government’s continuing investigation of the case. The parties further agree that the interests of justice

 7 served by granting this continuance outweigh the best interests of the public and the defendant in a

 8 speedy trial. 18 U.S.C. § 3161(h)(7)(A).

 9          3.      The parties agree that good cause exists for the extension of time, and that the extension

10 of time would not adversely affect the public interest in the prompt disposition of criminal cases.

11 Therefore, the parties request that the time between July 26, 2019, and September 18, 2019, be excluded

12 pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv), Local Code T-4.

13          IT IS SO STIPULATED.

14
      Dated: July 23, 2019                                   MCGREGOR W. SCOTT
15                                                           United States Attorney
16                                                           /s/ JAMES R. CONOLLY
                                                             JAMES R. CONOLLY
17                                                           Assistant United States Attorney
18
      Dated: July 23, 2019                                   /s/ LEXI NEGIN
19                                                           LEXI NEGIN
20                                                           Assistant Federal Defender
                                                             Counsel for Defendant
21                                                           EDGAR MUNGUIA (a.k.a.
                                                             Gildardo Barrios)
22
      Dated: July 23, 2019                                   /s/ MARY ANN BIRD
23                                                           MARY ANN BIRD
                                                             Counsel for Defendant
24                                                           MARISA MUNGUIA
25    Dated: July 23, 2019                                   /s/ ETAN ZAITSU
26                                                           ETAN ZAITSU
                                                             Counsel for Defendant
27                                                           ANTONIO SOTO-PEREZ

28

      STIPULATION                                        2
 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:19-MJ-103-EFB
12                                 Plaintiff,             FINDINGS AND ORDER EXTENDING TIME FOR
                                                          PRELIMINARY HEARING PURSUANT TO RULE
13                          v.                            5.1(d) AND EXCLUDING TIME
14   EDGAR MUNGUIA (a/k/a Gildardo Barrios)               DATE: July 26, 2019
     MARISA MUNGUIA                                       TIME: 2:00 p.m.
15   MARIA DOLORES BARRIOS-ALVAREZ                        COURT: Hon. Carolyn K. Delaney
16   JOSEVAN ARIAS
     IVAN CORVERA-BENITEZ
17   ANTONIO SOTO-PEREZ
     ELMER RODRIGUEZ-COLIO,
18
                                  Defendants.
19

20          The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing
21 Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter on July 23, 2019. The

22
     Court hereby finds that the Stipulation, which this Court incorporates by reference into this Order,
23
     demonstrates good cause for an extension of time for the preliminary hearing date pursuant to Rule
24
     5.1(d) of the Federal Rules of Criminal Procedure.
25

26          Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests
27 of justice served by granting this continuance outweigh the best interests of the public and the defendant

28 in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would

      [PROPOSED] FINDINGS AND ORDER                        1
 1 not adversely affect the public interest in the prompt disposition of criminal cases.

 2          THEREFORE, FOR GOOD CAUSE SHOWN:

 3          1.     The date of the preliminary hearing is extended to September 18, 2019, at 2:00 p.m.

 4          2.     The time between July 26, 2019, and September 18, 2019, shall be excluded from

 5 calculation pursuant to 18 U.S.C. § 3161(h)(7)(A).

 6          3.     Defendants shall appear at that date and time before the Magistrate Judge on duty.

 7

 8          IT IS SO ORDERED.

 9 Dated: July 23, 2019

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      [PROPOSED] FINDINGS AND ORDER                      2
